DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 4/29/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments to the prior independent claims are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow. Prior art grounds of rejection for newly submitted independent claims 20-22 also respectfully follow.

Claim Objections
Claim 12 is objected to because of the following informalities: The phrase "the bore" appears to be a typo of "the channel".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. This is a "New Matter" rejection per MPEP §608.04(a).
Newly presented independent claim 22 recites "the channel length is at least three times the channel diameter". In their remarks, Applicant states that "[s]upport for the new claims may be found in, for example, paragraph [0020], [0022] and FIG. 2A. FIG. 2A provides support for the channel length description in claim 22".
The examiner finds no clear textual support for this limitation in ¶s 20 & 22 (either as-filed, or in the pre-grant publication of US 2021/0207475) and unfortunately figure 2A can not be relied upon to teach this limitation because "proportions of features in a drawing are not evidence of actual proportions when [the] drawings are not to scale" (MPEP §2125, subsection II). The present case does not state that the drawings are to scale and therefore the figure can not be used as 112(a) support for this clause and the examiner is respectfully obliged to reject claim 22 under 112(a) for the new matter therein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-13, 15, 16, 20, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,705,406 (Das).
Overlapping rejections are presented of some claims because multiple references read on the independent claims but read on different sets of dependent claims.

Independent claim 1: Das discloses an apparatus for use in a borehole (title), comprising:
a conveyance device ("tubular member 101" - figs 2 & 3 - and the overall drill string: fig 1);
a tool conveyed by the conveyance device ("housing 102" - figs 3 & 4), the tool having a body (not individually numbered but clearly shown in figs 3 & 4) with a load bearing section (housing 102 supports the weight of the elements within it, as well as the force generated by spring 109: fig 3), an outer surface (clearly shown in figs 3 & 4 but not individually numbered) defined by a diameter (ibid; "housing 102" inherently has a width / diameter. The examiner notes "diameter" does not require the body have a circular cross-section under the broadest reasonable interpretation, as supported by the dictionary definition thereof, included with this action), a rotational axis (Figs 3 & 4 clearly shows the longitudinal axis of "housing 102" about which it can rotate. Can also be drawn to the longitudinal axis of the drill string as a whole: fig 1), and a channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) having a circular cross-section (clearly shown in fig 4) formed in the body from an opening at the outer surface (The "opening" can be drawn to ether the upper opening from which the channel as defined above extends  - figs 3 & 4 - or the lower opening in which "connector 113" is located. Both are in the outer surface of housing 102), wherein at least a part of the channel is inclined relative to the rotational axis of the body at the axial location of the opening in the body (Can be drawn to two possible "parts of the channel". First, the lower end of the vertical portion of the channel is clearly 
    PNG
    media_image1.png
    82
    103
    media_image1.png
    Greyscale
shown as defining a conical surface which is inclined "at an axial location of the [lower] opening in the body as indicated in the annotated portion of fig 3 here. Second, can also be broadly drawn to the "part of the channel" which defines the threads at the upper end that are inclined relative to the axis of housing 102 "at an axial location of the [upper] opening in the body");
at least one functional element disposed in the channel ("battery stack 108"); and
a conduit operatively connected to the at least one functional element ("wires 116") transferring at least one of: (i) energy (col 4:18-22), (ii) a signal (ibid), (iii) a fluid, (iv) and formation material.

Claim 2. The apparatus of claim 1, wherein the channel has at least one of: (i) a linear segment (portion 115 is linear), (ii) a curved segment (fig 4 clearly shows that the wall portions o the cavity are curved), (iii) two segments having different geometries (clearly shown in fig 3 as defined in claim 1 above), (iv) and a contoured segment (conical lower end of the portion holding "wires 116" identified in the annotated portion of fig 3 in claim 1 above).

Claim 3. The apparatus of claim 1, wherein the body (102) includes a flow bore (broadly drawn to the "suitable groove (not shown)" which aligns "key 119" - fig 4 & col 4:2-7. A groove will inherently be capable of containing fluid within it, and the claim does not require more than this) and the conveyance device is a drill string (101 is part of a drillstring: fig 1 & col 3:49-57).

Claim 8. The apparatus of claim 1, wherein the channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) extends from the opening at the outer surface of the body through the body (The "opening" can be drawn to ether the upper opening from which the channel as defined above extends  - figs 3 & 4 - or the lower opening in which "connector 113" is located. Both are in the outer surface of housing 102) to a second opening at the outer surface of the body (The other one of the two above described openings the channel extends between. Both are on the outer surface of housing 102: fig 4).

Independent claim 10: Das discloses an apparatus for use in a borehole (title), comprising:
a conveyance device ("tubular member 101" - figs 2 & 3 - and the overall drill string: fig 1);
a tool conveyed by the conveyance device ("housing 102" - figs 3 & 4), the tool having a body (not individually numbered but clearly shown in figs 3 & 4) with a load bearing section (housing 102 supports the weight of the elements within it, as well as the force generated by spring 109: fig 3), an outer surface (clearly shown in figs 3 & 4 but not individually numbered) defined by a diameter (ibid; "housing 102" inherently has a width / diameter. The examiner notes "diameter" does not require the body have a circular cross-section under the broadest reasonable interpretation, as supported by the dictionary definition thereof, included with this action), a rotational axis (Figs 3 & 4 clearly shows the longitudinal axis of "housing 102" about which it can rotate. Can also be drawn to the longitudinal axis of the drill string as a whole: fig 1), and a channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) having a circular cross-section (clearly shown in fig 4) formed in the body from an opening at the outer surface (The "opening" can be drawn to ether the upper opening from which the channel as defined above extends  - figs 3 & 4 - or the lower opening in which "connector 113" is located. Both are in the outer surface of housing 102), wherein at least a part of the channel is inclined relative to the rotational axis of the body at the axial location of the opening in the body (Can be drawn to two possible "parts of the channel". First, the lower end of the vertical portion of the channel is clearly shown as defining a conical surface which is inclined "at an axial location of the [lower] opening in the body as indicated in the annotated portion of fig 3 shown in claim 1 above. Second, can also be broadly drawn to the "part of the channel" which defines the threads at the upper end that are inclined relative to the axis of housing 102 "at an axial location of the [upper] opening in the body");
at least one self-contained functional element disposed in the channel ("battery stack 108" is a stand-alone functional element once it is charged and installed downhole).

Independent claim 11: Das discloses a method for using a tool ("housing 102" - figs 3 & 4) adapted for a borehole (title & abstract) comprising:
positioning the tool on a conveyance device ("tubular member 101" - figs 2 & 3 - and the overall drill string: fig 1), the tool having a body (not individually numbered but clearly shown in figs 3 & 4) with a load bearing section (housing 102 supports the weight of the elements within it, as well as the force generated by spring 109: fig 3) and an outer surface (clearly shown in figs 3 & 4 but not individually numbered), the body having a rotational axis (Figs 3 & 4 clearly shows the longitudinal axis of "housing 102" about which it can rotate. Can also be drawn to the longitudinal axis of the drill string as a whole: fig 1), and a channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) including a circular cross-section (clearly shown in fig 4) formed in the body extending from an opening at the outer surface (The "opening" can be drawn to ether the upper opening from which the channel as defined above extends  - figs 3 & 4 - or the lower opening in which "connector 113" is located. Both are in the outer surface of housing 102), at least part of the channel is inclined relative to the rotational axis of the body at the axial location at the opening in the body (as similarly described for claim 1 above);
disposing at least one functional element in the channel ("battery stack 108");
operatively connecting a conduit ("wires 116") to the at least one functional element (fig 3);
transferring at least one of: (i) energy (The initial charging of "battery stack 108" - col 3:58-67. The present method does not explicitly or implicitly require any order to the steps and it is improper to read such an order into the claim where it is not required. MPEP §2111.01, subsection II), (ii) a signal, (iii) a fluid, (iv) and formation material to the functional element; and
conveying the tool into the borehole using the conveyance device (fig 1).

Claim 12. The method of claim 11, wherein the [channel] has at least one of (i) a linear segment (portion 115 is linear), (ii) a curved segment (fig 4 clearly shows that the wall portions o the cavity are curved), (iii) two segments having different geometries (clearly shown in fig 3 as defined in claim 1 above), (iv) and a contoured segment (conical lower end of the portion holding "wires 116" identified in the annotated portion of fig 3 in claim 1 above).

Claim 13. The method of claim 11, wherein the body (102) includes a flow bore (broadly drawn to the "suitable groove (not shown)" which aligns "key 119" - fig 4 & col 4:2-7. A groove will inherently be capable of containing fluid within it. This groove is in a sidewall of chamber 115 as necessarily shown by fig 3, which places the groove at the general center of body 102. And the claim does not require more than this. For example, claim 13 conspicuously does not require that the "flowing of drilling fluid through the drill string" also flows through the "central flow bore") and the conveyance device is a drill string (101 is part of a drillstring: fig 1 & col 3:49-57), and further comprising flowing a drilling fluid through the drill string ("During drilling operations, a suitable drilling fluid (commonly referred to in the art as "mud") 31 from a mud pit 32 is circulated under pressure through the drill string 20 by a mud pump 34" - Col 2:46-49).

Claim 15. The method of claim 11, further comprising activating the functional element ("battery stack 108") by the at least one of (i) the energy (The initial charging / storage of energy in the battery stack, as discussed for claim 11 above), (ii) the signal, (iii) the fluid, (iv) and the formation material.

Claim 16: The method of claim 11, further comprising manipulating the functional element ("battery stack 108") by one of: (i) inserting the functional element via the opening (fig 4), and (ii) retrieving the functional element via the opening.

Independent claim 20: Das discloses an apparatus for use in a borehole (title), comprising:
a conveyance device ("tubular member 101" - figs 2 & 3 - and the overall drill string: fig 1);
a tool conveyed by the conveyance device ("housing 102" - figs 3 & 4), the tool having a body (not individually numbered but clearly shown in figs 3 & 4) including a load bearing section (housing 102 supports the weight of the elements within it, as well as the force generated by spring 109: fig 3), an outer surface (clearly shown in figs 3 & 4 but not individually numbered) defined by a diameter (ibid; "housing 102" inherently has a width / diameter. The examiner notes "diameter" does not require the body have a circular cross-section under the broadest reasonable interpretation, as supported by the dictionary definition thereof, included with this action), a rotational axis (Figs 3 & 4 clearly shows the longitudinal axis of "housing 102" about which it can rotate. Can also be drawn to the longitudinal axis of the drill string as a whole: fig 1), and a channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) extending from an opening at the outer surface (the channel as defined above extends from an opening in the upper outer surface which holds "cap 110" - figs 3 & 4 - which is in the outer surface of housing 102), wherein at least a part of the channel is inclined relative to the rotational axis of the body at an axial location of the opening in the body (Can be drawn to two possible "parts of the channel". First, the lower end of the vertical portion of the channel is clearly shown as defining a conical surface which is inclined "at an axial location of the [lower] opening in the body as indicated in the annotated portion of fig 3 shown in claim 1 above. Second, can also be broadly drawn to the "part of the channel" which defines the threads at the upper end that are inclined relative to the axis of housing 102 "at an axial location of the [upper] opening in the body");
at least one functional element assembled in the channel ("battery stack 108");
at least one hatch port (opening in which "connector 106" is located: fig 4) disposed in the outer surface (this is in the outer surface of 102 as clearly shown in fig 4) and configured to make an electrical connection to the at least one functional element after assembly of the functional element in the channel ("As module 120 is inserted into cavity 121, electrical connection is made between connector 106 in module 120 and connector 113 in member 101. Wires (not shown) are connected between the connector 113 and sensors and circuits (not shown) disposed in member 101" - col 4:18-22); and
a conduit operatively connected to the at least one functional element ("wires 116") transferring at least one of: (i) energy (col 4:18-22), (ii) a signal (ibid), (iii) a fluid, (iv) and formation material.

Independent claim 21: Das discloses an apparatus for use in a borehole (title) comprising:
a conveyance device ("tubular member 101" - figs 2 & 3 - and the overall drill string: fig 1);
a tool conveyed by the conveyance device ("housing 102" - figs 3 & 4), the tool having a body (not individually numbered but clearly shown in figs 3 & 4) including a load bearing section (housing 102 supports the weight of the elements within it, as well as the force generated by spring 109: fig 3), an outer surface (clearly shown in figs 3 & 4 but not individually numbered) defined by a diameter (ibid; "housing 102" inherently has a width / diameter. The examiner notes "diameter" does not require the body have a circular cross-section under the broadest reasonable interpretation, as supported by the dictionary definition thereof, included with this action), a rotational axis (Figs 3 & 4 clearly shows the longitudinal axis of "housing 102" about which it can rotate. Can also be drawn to the longitudinal axis of the drill string as a whole: fig 1), a channel ("bore 115" as well as the smaller passages containing "wires 116" and "connector 106" as seen in figs 3 & 4) extending from an opening at the outer surface (The "opening" can be drawn to ether the upper opening from which the channel as defined above extends  - figs 3 & 4 - or the lower opening in which "connector 113" is located. Both are in the outer surface of housing 102), and a plane defined by the rotational axis and the opening (inherent for both openings as defined above)¸wherein at least part of the channel has a component that is non-parallel with the plane (For the upper opening, the lower L-shaped portion of the channel is on-parallel with the plane. For the lower opening, the upper longitudinal portion of the channel is non-parallel with the plane);
at least one functional element disposed in the channel ("battery stack 108"); and
a conduit ("wires 116") operatively connected to the at least one functional element transferring at least one of: (i) energy (col 4:18-22), (ii) a signal (ibid)¸ (iii) a fluid, (iv) and formation material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,241,022 (Mailand) in view of US 4,506,729 (Davis). Overlapping rejections are presented of some claims because multiple references read on the independent claims but read on different sets of dependent claims. The examiner notes that this combination also reads on independent claims 10, 11, & 21 in a manner that should be clear from the following rejections. However these rejections would be merely cumulative and thus not proper to make at this time. MPEP §2120, subsection I. The examiner notes this for Applicant's benefit when considering future amendments.

Independent claim 1: Mailand discloses an apparatus for use in a borehole (abstract), comprising
a tool conveyed by the conveyance device ("well tool 11" - fig 1), the tool having a body (clearly shown but not individually numbered) with a load bearing section ("control line connector 10" will bear force from the engagement of "conical surface 56" being wedged into "conical surface 56" - fig 2. Also, as modified below, the "load bearing section" can be the upper portion of the tool that is connected to the drill string conveyance), an outer surface (clearly shown but not individually numbered) defined by a diameter (inherent but not expressly shown), a rotational axis (inherent as tubing but not expressly shown), and a channel ("mounting bore 54") having a circular cross-section (56 is conical, which is circular in cross-section. Same for "threads 50" & "threads 52") formed in the body from an opening at the outer surface (upper or lower opening of bore 54: fig 1), wherein at least a part of the channel is inclined relative to the rotational axis of the body at the axial location of the opening in the body (Clearly conveyed by the angle of the figures and the disclosure that "first control line 12 is disposed within well tool 11" that is connected to "second control line 14" on the exterior of the tool. In other words, in a tubular, in order for a cable to pass through the wall of the tool, at least part of the channel must be not parallel with the longitudinal axis of the tubular, as is clearly conveyed by figure 1. That said, the modification in view of Davis further teaches this);
at least one functional element disposed in the channel ("first control line 12"); and
a conduit operatively connected to the at least one functional element ("second control line 14") transferring at least one of: (i) energy ("for delivering hydraulic fluids" - col 1:15-16), (ii) a signal (hydraulic fluid pressure can be called a signal), (iii) a fluid ("for delivering hydraulic fluids" - col 1:15-16), (iv) and formation material.
Mailand does not expressly disclose a conveyance device, nor explicitly teaches that the channel is at least partially inclined relative to the rotational axis of the tool. However Davis discloses a cable pass-through assembly for use in a borehole (title & abstract, fig 1) comprising
a conveyance device ("elongated drill string 14" - fig 1);
a tool conveyed by the conveyance device (fig 2), the tool having a rotational axis ("A conventional rotary table 19 for rotating drill string 14 is shown" - col 3:64-66), a channel ("side entry port 34") formed in the body extending from an opening at the outer surface (fig 2), wherein at least part of the channel is inclined relative to the rotational axis of the conveyance (fig 1).
Therefore it would have been obvious to one of ordinary skill in the art to use a drill string as taught by Davis as the conveyance for the tool taught by Mailand. Mailand is silent as to how the tool therein is conveyed downhole, thus forcing the reader to look elsewhere for a more detailed description. Davis expressly teaches a drill string, which is exceedingly well understood and replete in the art, as the ordinary artisan would immediately appreciate.

Claim 2. The apparatus of claim 1, wherein the channel has at least one of: (i) a linear segment (Mailand: several portions are linear along their longitudinal axis as clearly seen in fig 1), (ii) a curved segment (the walls of the channel are curved), (iii) two segments having different geometries (clearly shown in the area occupied by 24), (iv) and a contoured segment (ibid).

Claim 3. The apparatus of claim 1, wherein the body includes a flow bore (Davis, "central bore 32" - fig 2) and the conveyance device is a drill string ("drill string 14").

Claim 5. The apparatus of claim 1, wherein the functional element (Mailand, "first control line 12") is energized by the at least one of (i) the energy, (ii) the signal, (iii) the fluid ("for delivering hydraulic fluids" - col 1:15-16. Conveying hydraulic fluid is the purpose of control lines 12 & 14, so the application of hydraulic fluid to 14 "energizes" 12. The claim is not worded with sufficient narrowness to exclude this interpretation), (iv) and the formation material one of: (i) electrical power, (ii) pressurized fluid, and (iii) mechanical power.

Claim 6. The apparatus of claim 5, wherein the functional element (Mailand, "first control line 12") comprising comprises at least one of: an electronic device, an optic device, a sensor, a hydraulic device ("for delivering hydraulic fluids" - col 1:15-16), an actuator, a valve, a vessel for material sampled downhole, a battery, and an energy emitting source.

Claim 7. The apparatus of claim 6, wherein the functional element (Mailand, "first control line 12") is sized to be insertable and retrievable via the opening (fig 1).

Claim 8. The apparatus of claim 1, wherein the channel extends from the opening at the outer surface of the body through the body to a second opening at the outer surface of the body (Mailand: both openings are at an outer surface of the body. The lower opening is only interior once the full string has been assembled, and the claim is not worded in such a way as to exclude this interpretation).

Claim 9. The apparatus of claim 1, wherein the channel (Mailand, "mounting bore 54") and the functional element ("first control line 12") have longitudinal axes (inherent and clearly conveyed by figs 1 & 2), the longitudinal axes are not parallel along a portion of the whole length of the functional element when the functional element is in the channel (ibid; figs 1 & 2 clearly shown "first control line 12" extending at an angle relative to the mounting bore, the functional element is in contact with the body (ibid; again clearly shown. Control line 12 is shown as directly contact the body at the lower end, and indirectly contacting body everywhere else via the mounting elements of fig 2), the contact generates a pre-stress on the functional element ("compressing the sealing sleeve within the longitudinal bore of the main body and about the first and second control lines." - claim 19).


Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,241,022 (Mailand) in view of US 2004/0251048 (Kurkoski).
Claim 17: Mailand discloses all the limitations of the parent claim, but does not expressly disclose the functional element ("battery stack 108") with a second functional element via the opening. Rather Mailand discloses detaching the housing with the functional element still inside, and replacing the first housing and first battery stack with a second housing and second battery stack (last ¶ of col 1). However, this leaves the first battery stack in the first housing still in need of replacement. In other words, even if "housing 102" is replaced with another battery stack inside, the original housing and battery stack still need refurbishment / replacement.
Kurkoski similarly discloses removable and replaceable modules that are removed via openings ("The sensor modules are removable and replaceable" - abstract; via the openings to channels 43 & 44). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to replace the original functional element in the original housing taught by Mailand with a second functional element in the original housing as taught by Kurkoski. Mailand teaches the pre-assembly of housing 102 & battery stack 108 for quick swapping in-and-out of the drill string (last ¶ of col 1), but this still leaves the operator with an original battery that needs replacement. Kurkoski teaches that it is known to remove and replace such functional elements.
The examiner notes that this modification is not an alteration of the servicing method taught by Mailand; but rather is an addition to it: swapping housings & functional elements as taught by Mailand, and then subsequently replacing the original functional element, as taught by Kurkoski, at a more continent time and location. The housing 102 taught by Mailand is easily disassembled with threaded cap 110 (fig 3) and the replacement of 108 via the opening in 102 allows for charging of that original battery while it is replaced with a new battery in the mean time.

Claim 18 recites "servicing the functional element via the opening" which the examiner interests as broadly commensurate with "replacing the functional element… via the opening" as recited in claim 17. Claim 18 is similarly rejected as described for claim 18 above, respectfully not repeated again here.


Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,241,022 (Mailand) in view of US 2010/0132434 (Moake).
Claim 18: Mailand discloses all the limitations of the parent claim, but does not expressly disclose servicing the functional element via the opening. However Moake teaches the use of module measurement housings (title) for use in MWD applications (¶s 2 & 24; Mailand is similarly directed to MWD applications: first full ¶ of col 3 & col 4:21-32) where the functional elements are serviced while in place in their openings in the drill string ("Calibrations of the various embodiments of modular measurement systems may be performed with the housing in a collar, by itself, or in a holder that acts as a small collar" - ¶ 35).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to service / test / calibrate the sensors and battery pack taught by Mailand (Mailand: col 4:21-32) while in the drill string joint, as taught by Moake. It is well understood that sensors require calibration for proper operation (¶ 2 of Moake) as well as ensuring the battery stack is properly connected to the sensors (Mailand: col 4:21-32) before the string is run downhole. Otherwise, the operator may find themselves needing to trip the string out to properly connect the sensors after finding out they were not connected while downhole. This costs time and money.
In other words, the modification is servicing / testing the connection & operability of the battery pack and sensors taught by Mailand upon assembly and before running downhole, as taught by Moake. This is simply best practices / due diligence to ensure that the system is operating correctly once assembled.

Claim 19: Moake further teaches calibration of the functional element while in place in their openings in the drill string ("Calibrations of the various embodiments of modular measurement systems may be performed with the housing in a collar, by itself, or in a holder that acts as a small collar" - ¶ 35).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0150655 (Duong).
Independent claim 22: Duong discloses an apparatus for use in a borehole (title), comprising:
a conveyance device ("supported in the borehole 30 by a logging cable 95 in the case of a wireline system or a drill string 95 in the case of a while-drilling system" - ¶ 75);
a tool conveyed by the conveyance device (13, figs 13-15; 90, fig 22), the tool having a body (the "body" is clearly shown but not individually numbered) including a load bearing section (section connected to conveyance 95, fig 22), an outer surface (inherent and clearly shown in the figures) defined by a diameter (ibid), a rotational axis (ibid), and a channel formed in the body ("shallow recess 70" - fig 14 & ¶ 63) extending from an opening at the outer surface (where "ramp 76" of "recess 70" meets the outer surface of 13: fig 14), wherein the channel is defined by a channel length (inherent and clearly shown) and a channel diameter (ibid), wherein the channel length is larger than the channel diameter (fig 13; "Depending on the length of the transducer 30, one or more shields 72 can be used to cover the entire length of the transducer" - ¶ 69), and wherein at least a part of the channel is inclined relative to the rotational axis of the body at the axial location of the opening in the body ("ramp 76" - fig 14 & ¶ 64. The examiner notes that the "channel" can be defined as being formed by 70 itself, and/or in combination with 70 & "shields 72");
at least one functional element disposed in the channel ("transducer 30" - ¶ 49 - covered with "compound 40" -  50 & 52); and
a conduit ("one or more leads 82" - ¶ 64 & fig 14) operatively connected to the at least one functional element transferring at least one of: (i) energy ("power transmission" - ¶ 64), (ii) a signal ("signal transmission" - ¶ 64), (iii) a fluid, (iv) and formation material.
While Duong does expressly teach that the channel may be long relative to its width, in addition to as long as necessary to cover the transducer ("Depending on the length of the transducer 30, one or more shields 72 can be used to cover the entire length of the transducer" - ¶ 69), Duong does not explicitly disclose that the channel length is at least three times the channel diameter.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to make the channel three times as long as its width / diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art (a channel which is longer than wide and which may be as long as necessary), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	The examiner notes the specific discussion using "one or more shields […] to cover the entire length of the transducer" suggests that the enclosed tool may have a relatively significant length, and expressly teaches that the entire tool should be covered. This means the length of the channel is result effective dependent on the "functional element" to be conveyed by the assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676